Fourth Court of Appeals
                                San Antonio, Texas
                                       August 8, 2019

                                    No. 04-19-00475-CV

                                       IN RE G.E.T.


                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-PA-00671
                       The Honorable Laura Salinas, Judge Presiding


                                      ORDER
       Debra Jimenez’s notification of late record is hereby NOTED. The reporter’s record is
due no later than August 9, 2019.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2019.



                                                  ___________________________________
                                                  Keith E. Hottle,
                                                  Clerk of Court